 
 
I 
108th CONGRESS
2d Session
H. R. 4525 
IN THE HOUSE OF REPRESENTATIVES 
 
June 8, 2004 
Mr. Miller of Florida (for himself, Mr. Bishop of Utah, Mr. Bradley of New Hampshire, Mr. Doolittle, Mr. Foley, Mr. McCotter, Mr. Pence, Mr. Rogers of Alabama, Mr. Souder, Mr. Weldon of Florida, Mr. Feeney, Mr. Lincoln Diaz-Balart of Florida, Ms. Harris, and Mr. Jones of North Carolina) introduced the following bill; which was referred to the Committee on Financial Services
 
A BILL 
To require the Secretary of the Treasury to redesign the half dollar coin to commemorate Ronald Wilson Reagan, and for other purposes. 
 
 
1.Redesign of Half Dollar Coin to Commemorate Ronald Wilson Reagan 
(a)Short TitleThis Act may be cited as the Ronald Wilson Reagan Half Dollar Act. 
(b)Redesign of Half Dollar CoinSection 5112(d) of title 31, United States Code, is amended by adding at the end the following new paragraph:
 
(3)The obverse side of the half dollar shall have the likeness of Ronald Wilson Reagan..  
 
